Exhibit 10.1
 
Glenn E. Fuller
 Executive Vice President, Chief Legal and Administrative Officer and Secretary
Direct Line:  949.862.1392
Facsimile:   949.797.0484
glennf@autobytel.com
September 30, 2013




Bret Dunlap
                              

                              



Re: Offer of Employment




Dear Bret:


This letter confirms the terms and conditions upon which Autobytel Inc., a
Delaware corporation ("Company") is offering employment to you. Note that this
offer of employment and your employment by the Company is contingent upon
various conditions and requirements that must be completed prior to commencement
of employment, which conditions and requirements are set forth below.


1.            Employment.


(a)            Effective as of the date you commence employment with the Company
("Employment Commencement Date"), which date is anticipated to be October 1,
2013, the Company will employ you as Senior Vice President, Mobile. In such
capacity, you will report to the Company's President and CEO or such other
person as may be designated by the Company from time to time.


(b)            This agreement shall govern your employment for the period
commencing as of the Employment Commencement Date and continuing until the third
anniversary of the Employment Commencement Date.  Notwithstanding the foregoing
governing period, your employment is at will and not for a specified term and
may be terminated by the Company or you at any time, with or without cause or
good reason and with or without prior, advance notice. This "at-will" employment
status will remain in effect throughout the term of your employment by the
Company and cannot be modified except by a written amendment to this offer
letter that is executed by both parties (which in the case of the Company, must
be executed by the Company's Chief Legal Officer) and that expressly negates the
"at-will" employment status.


(c)            Upon termination of your employment by either party, whether with
or without cause or good reason, you will be entitled to receive only such
severance benefits, if any, as are set forth in that certain Severance Benefits
Agreement between you and the Company to be dated as of the Employment
Commencement Date ("Severance Benefits Agreement"), as the

--------------------------------------------------------------------------------

Bret Dunlap
September 30, 2013
Page 2


Severance Benefits Agreement may be amended, modified or terminated by agreement
of the parties.  Receipt of any such severance benefits is subject to your
compliance with the terms and conditions of the Severance Benefits Agreement.  
You agree to assist and cooperate (including, but not limited to, providing
information to the Company and/or testifying in a proceeding) in the
investigation and handling of any internal investigation, legislative matter, or
actual or threatened court action, arbitration, administrative proceeding, or
other claim involving any matter that arose during the period of your
employment.  You shall be reimbursed for reasonable expenses actually incurred
in the course of rendering such assistance and cooperation.  Your agreement to
assist and cooperate shall not affect in any way the content of information or
testimony provided by you.


2.            Compensation, Benefits and Expenses.


(a)            As compensation for the services to be rendered by you pursuant
to this agreement, the Company hereby agrees to pay you at a Semi-monthly Rate
equal to ten thousand four hundred sixteen dollars and sixty-seven cents
($10,416.67).  The Semi-monthly Rate shall be paid in accordance with the normal
payroll practices of the Company.


(b)            You shall be entitled to participate in annual incentive
compensation plans, if any, that may be adopted by the Company from time to time
and that are afforded generally to persons employed by the Company at your
position level (subject to the terms and conditions of any such annual incentive
compensation plans). Should such an annual incentive compensation plan be
adopted for any annual period, your target annual incentive compensation
opportunity will be as established by the Company for each annual period, which
may be up to 50% of your annualized rate (i.e., 24 X Semi-monthly Rate) based on
achievement of objectives specified by the Company each annual incentive
compensation period (which may include Company-wide performance objectives,
divisional or department performance objectives and/or individual performance
objectives, allocated between and among such performance objectives as the
Company may determine). Specific annual incentive compensation plan details,
target incentive compensation opportunity and objectives for each annual
compensation plan period will be established each year. Awards under annual
incentive plans may be prorated for a variety of factors, including time
employed by the Company during the year, adjustments in base compensation or
target award percentage changes during the year, and unpaid leaves.  You
understand that the Company's annual incentive compensation plans, their
structure and components, specific target incentive compensation opportunities
and objectives, the achievement of objectives and the determination of actual
awards and payouts, if any, thereunder are subject to the sole discretion of the
Company's Board of Directors, or a committee thereof.  You understand that you
will not be eligible to participate in the Company's 2013 Annual Incentive
Compensation Plan.


(c)            Upon commencement of your employment with the Company you will be
granted options to acquire 88,641 shares of the Company's common stock. The
exercise price, vesting, exercise, termination and other terms and conditions of
these options shall be governed by and subject to the terms and conditions of
the stock option award agreement for such options. The granting and exercise of
such options are also subject to compliance with applicable federal and state
securities laws and with the Company's Securities Trading Policy.

--------------------------------------------------------------------------------

Bret Dunlap
September 30, 2013
Page 3




(d)            You shall be entitled to participate in such ordinary and
customary benefits plans afforded generally to persons employed by the Company
at your level (subject to the terms and conditions of such benefit plans, your
making of any required employee contributions required for your participation in
such benefits, your ability to qualify for and satisfy the requirements of such
benefits plans).


(e)            You are solely responsible for the payment of any tax liability
that may result from any compensation, payments or benefits that you receive
from the Company. The Company shall have the right to deduct or withhold from
the compensation due to you hereunder any and all sums required by applicable
federal, state, local or other laws, rules or regulations, including, without
limitation federal and state income taxes, social security or FICA taxes, and
state unemployment taxes, now applicable or that may be enacted and become
applicable during your employment by the Company.


3.            Pre-Hire Conditions and Requirements. You have previously
submitted an Application for Employment and a Consent to Conduct a Background
Check. This offer of employment and your employment by the Company is contingent
upon various conditions and requirements for new hires that must be completed
prior to commencement of employment. These conditions and requirements include,
among other things, the following:


(i)            Successful completion of the Company's background check.


(ii)            Your execution and delivery of this offer letter together with
the Company's Employee Confidentiality Agreement and Mutual Agreement to
Arbitrate, the forms of which accompany this offer letter and which are hereby
incorporated herein by reference. Please sign this offer letter and these other
documents and return the signed original documents to me.


(iii)            Your execution and delivery of your acknowledgment and
agreement to the Company's Employee Handbook and the various policies included
therein, Securities Trading Policy, Code of Conduct and Ethics. Upon your
acceptance of this offer letter, you will be provided instructions how to access
online, sign and return these documents.


(iv)            Your compliance with all applicable federal and state laws,
rules, regulation and orders, including (1) your execution and delivery of an
I-9 Employment Eligibility Verification together with complying verification
documents; and (2) your execution and delivery of a W-4 Employee's Withholding
Allowance Certificate. Upon your acceptance of this offer letter, you will be
provided instructions how to access online, sign and return these documents.


The documents referenced in Sections 3(ii), (iii) and (iv) above are referred to
herein as the "Standard Employee Documents."


4.            Prior Employment Requirements or Obligations. The Company requires
that you comply with all terms and conditions of any employment or other
agreements or legal obligations or requirements you may have with or owe to your
current or former employers. In particular, the Company requires that you comply
with the terms and conditions of any confidentiality or non-disclosure
agreements, policies or other obligations You may owe your former employers, and
Employee shall not disclose to the Company or provide the Company with copies of
any confidential or proprietary information or trade secrets of any former
employer. The

--------------------------------------------------------------------------------

Bret Dunlap
September 30, 2013
Page 4


Company expects that you will comply with any notification requirements relating
to the termination of your employment with your current employer and will adjust
the anticipated Commencement Date accordingly to accommodate any required notice
period.


5.            Amendments and Waivers.  This agreement may be amended, modified,
superseded, or cancelled, and the terms and conditions hereof may be waived,
only by a written instrument signed by the parties hereto or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power, or privilege hereunder will operate as a waiver
thereof, nor will any waiver on the part of any party of any right hereunder,
nor any single or partial exercise of any rights hereunder, preclude any other
or further exercise thereof or the exercise of any other right hereunder.


6.            Notices.  Any notice required or permitted under this agreement
will be considered to be effective in the case of (i) certified mail, when sent
postage prepaid and addressed to the party for whom it is intended at its
address of record, three (3) days after deposit in the mail; (ii) by courier or
messenger service, upon receipt by recipient as indicated on the courier's
receipt; or (iii) upon receipt of an Electronic Transmission by the party that
is the intended recipient of the Electronic Transmission. The record addresses,
facsimile numbers of record, and electronic mail addresses of record for you are
set forth on the signature page to this agreement and for the Company as set
forth in the letterhead above and may be changed from time to time by notice
from the changing party to the other party pursuant to the provisions of this
Section 6. For purposes of this Section 6, "Electronic Transmission" means a
communication (i) delivered by facsimile, telecommunication or electronic mail
when directed to the facsimile number of record or electronic mail address of
record, respectively, which the intended recipient has provided to the other
party for sending notices pursuant to this Agreement and (ii) that creates a
record of delivery and receipt that is capable of retention, retrieval, and
review, and that may thereafter be rendered into clearly legible tangible form.


7.            Choice of Law.  This agreement, its construction and the
determination of any rights, duties or remedies of the parties arising out of or
relating to this agreement will be governed by, enforced under and construed in
accordance with the laws of the Commonwealth of Pennsylvania, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws of such state.


8.            Severability.  Each term, covenant, condition, or provision of
this agreement will be viewed as separate and distinct, and in the event that
any such term, covenant, condition or provision will be deemed to be invalid or
unenforceable, the arbitrator or court finding such invalidity or
unenforceability will modify or reform this agreement to give as much effect as
possible to the terms and provisions of this agreement.  Any term or provision
which cannot be so modified or reformed will be deleted and the remaining terms
and provisions will continue in full force and effect.


9.            Interpretation.  Every provision of this agreement is the result
of full negotiations between the parties, both of whom have either been
represented by counsel throughout or otherwise been given an opportunity to seek
the aid of counsel. No provision of this agreement shall be construed in favor
of or against any of the parties hereto by reason of the extent to which any
such party or its counsel participated in the drafting thereof. Captions and
headings of sections contained in this agreement are for convenience only and
shall not control the meaning, effect, or construction of this agreement. Time
periods used in this Agreement shall mean calendar periods unless otherwise
expressly indicated.

--------------------------------------------------------------------------------

Bret Dunlap
September 30, 2013
Page 5 
 




10.            Entire Agreement.  This Agreement, together with the Standard
Employee Documents, is intended to be the final, complete and exclusive
agreement between the parties relating to the employment of you by the Company
and all prior or contemporaneous understandings, representations and statements,
oral or written, are merged herein.  No modification, waiver, amendment,
discharge or change of this agreement shall be valid unless the same is in
writing and signed by the party against which the enforcement thereof is or may
be sought.


11.              Counterparts; Facsimile or PDF Signature.  This agreement may
be executed in counterparts, each of which will be deemed an original hereof and
all of which together will constitute one and the same instrument. This
agreement may be executed by facsimile or PDF signature by either party and such
signature shall be deemed binding for all purposes hereof, without delivery of
an original signature being thereafter required.


This offer shall expire seven (7) calendar days from the date of this offer
letter. Should you wish to accept this offer and its terms and conditions,
please confirm your understanding of, agreement to, and acceptance of the
foregoing by signing and returning to the undersigned the duplicate copy of this
offer letter enclosed herewith.




 
Autobytel Inc.
 
 
 
 
By:
   /s/ Glenn E. Fuller
 
 
Glenn E. Fuller, Executive Vice President, Chief Legal and Administrative
Officer and Secretary



Accepted and Agreed
as of the date
first written above:




/s/ Bret Dunlap                                                
          Bret Dunlap

